Citation Nr: 0936063	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for right knee medial meniscectomy with degenerative 
changes.  

2.  Entitlement to a compensable evaluation for lumbosacral 
pain syndrome, status post spinal fusion at L4-S1, prior to 
February 14, 2009.  

3.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral pain syndrome, status post spinal 
fusion at L4-S1, as of February 14, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 20 percent and 
noncompensable evaluations for the Veteran's service-
connected right knee medial meniscectomy with degenerative 
changes and lumbosacral pain syndrome.  

In a June 2009 rating decision, the RO increased the 
Veteran's evaluation for her service-connected lumbosacral 
pain syndrome to 20 percent disabling, effective February 14, 
2009.  The Veteran was advised of the above grant of 
increased rating; however, she did not withdraw the appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In November 2008, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The issue of entitlement to an increased evaluation in excess 
of 20 percent for right knee medial meniscectomy with 
degenerative changes is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to February 14, 2009, the Veteran's service-
connected lumbosacral pain syndrome, status post spinal 
fusion at L4-S1, has been manifested by complaints of pain 
with no limitation of motion.  

3.  As of February 14, 2009, the Veteran's service-connected 
lumbosacral pain syndrome, status post spinal fusion at L4-
S1, has been manifested by complaints of pain and some 
limitation of motion, but not productive of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to February 14, 2009, the criteria for a 
compensable evaluation for lumbosacral pain syndrome, status 
post spinal fusion at L4-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

2.  As of February 14, 2009, the criteria for an evaluation 
in excess of 20 percent for lumbosacral pain syndrome, status 
post spinal fusion at L4-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

By way of procedural background, service connection for 
lumbar myofacial strain was granted in a July 1994 rating 
decision and assigned a 0 percent evaluation, effective 
January 14, 1994, under Diagnostic Code 5295.  In August 
2005, the Veteran filed an informal claim for increase, and 
the RO continued the 0 percent evaluation under Diagnostic 
Code 5237 in the February 2006 rating decision.  Subsequently 
thereafter, based upon recent VA examination findings, the RO 
increased the Veteran's evaluation to 20 percent disabling 
under Diagnostic Code 5237, effective February 14, 2009, in 
the June 2009 rating decision.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2008); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

As previously stated, the Veteran's service-connected back 
disability is currently rated under Diagnostic Code 5237.  
The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Prior to February 14, 2009

A review of the medical evidence since the award of service 
connection for lumbosacral pain syndrome reveals that after 
being diagnosed with degenerative disc disease with annular 
tear at L4-5 and mechanical back pain, the Veteran underwent 
intradiscal electrothermal annuloplasty at L4-5 in April 
2003.  The April 2003 private operative report indicates that 
she tolerated the procedure well, and there were no 
complications.  Follow-up x-rays in August 2004 revealed 
degenerative changes at L3-4 and L4-5 with the L5-1 disc 
appearing normal.  Thereafter, a fusion of the L5 to the 
sacrum was completed in October 2004, with hardware removal 
of L4 to the sacrum performed in March 2007.  

At the July 2007 hearing, the Veteran testified that her 
service-connected back disability warrants a higher rating.  
She explained that she endures sharp, stabbing pain in her 
back that radiates down to her right leg.  She also stated 
that she has had approximately eight or nine incapacitating 
episodes.  The Veteran contends that her service-connected 
lumbosacral pain syndrome is worse than the current 
evaluation contemplates.  

The Board has reviewed the evidence of record and finds no 
support for a compensable evaluation prior to February 14, 
2009, under Diagnostic Code 5237.  As previously mentioned, 
in order for the Veteran to warrant a 10 percent rating, her 
forward flexion of the thoracolumbar spine has to be greater 
than 60 degrees but not greater than 85 degrees; or, a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  In 
this case, however, the Veteran demonstrated normal range of 
motion of the thoracolumbar spine.  This is most evident by 
the VA examination conducted in January 2006.  Even when 
considering the Veteran's 2004 L4-S1 fusion, range of motion 
testing for the thoracolumbar spine revealed forward flexion 
to 90 degrees with onset of pain at 90 degrees, extension to 
30 degrees with onset of pain at 30 degrees, left lateral 
flexion to 30 degrees with no complaints of pain, right 
lateral flexion to 30 degrees with no complaints of pain, 
left lateral rotation to 30 degrees with mild discomfort at 
30 degrees, and right lateral rotation to 30 degrees with 
pain onset at 30 degrees.  Thus, the Veteran's lumbar spine 
demonstrated flexion greater than 60 degrees and the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees.  These findings are not consistent with the 10 
percent evaluation.  Furthermore, the January 2006 VA 
examiner noted that upon inspection of the spine, there was 
no evidence of abnormal curvature of the thoracic or lumbar 
spine, along with no signs of atrophy, paraspinal muscle 
spasm, or anklyosis of the entire thoracolumbar spine.  
Therefore, a compensable evaluation is not warranted for the 
Veteran's service-connected lumbosacral pain syndrome under 
the General Rating Formula for Diseases and Injuries of the 
Spine, prior to February 14, 2009.  

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  At 
the July 2007 hearing, the Veteran complained of pain 
radiating down to her right leg.  However, at the January 
2006 VA examination, motor testing of the lower extremities 
was 4+/5 throughout on the right leg with hip flexion, 
extension at the knee, flexion at the knee, dorsiflexion, and 
plantar flexion.  In addition, sensory testing of the lower 
extremities was normal to pinprick, temperature, light touch, 
and vibratory sensation.  There were no asymmetries present, 
and reflexes were 1+ at the right patella, 2+ at the left 
patella, 2+ at the right ankle, 2+ at the left ankle, and 2+ 
at the biceps, brachioradialis, and triceps throughout the 
right and left upper extremities.  Thus, the medical evidence 
of record does not show any associated objective neurologic 
abnormalities so that a separate neurological disability 
rating, as it applies to her lumbar spine disability is 
warranted.  

As previously noted, x-rays taken in August 2004 revealed 
degenerative changes at the L3-4 and L4-5 levels.  
Degenerative arthritis of the spine is rated under Diagnostic 
Code 5242, which requires consideration under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In this case, the Veteran has not demonstrated 
limited range of motion of the lumbar spine, as testing 
conducted at the January 2006 VA examination reflected normal 
range of motion findings for the thoracolumbar spine.  
Therefore, Diagnostic Codes 5003 and 5242 do not assist the 
Veteran in obtaining a higher evaluation.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  The 
Board observes that the Veteran has complained of daily pain 
on numerous occasions, but when viewed in conjunction with 
the medical evidence, her complaints do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
degree of pain is contemplated in the current rating.  
Therefore, the Board finds that the holding in DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected lumbosacral pain 
syndrome warrants a compensable evaluation, prior to February 
14, 2009, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As of February 14, 2009

At the February 2009 VA examination, the Veteran informed the 
VA examiner that her service-connected back disability causes 
intermittent pain which radiates to her right lateral thigh, 
as well as numbness in her right leg and foot.  She contends 
that a higher rating is warranted for her service-connected 
back disability.  

Upon review of the evidence of record, the Board finds that 
an increased evaluation in excess of 20 percent as of 
February 14, 2009, is not warranted for the Veteran's 
service-connected lumbar spine disability.  As mentioned 
above, in order to warrant the next-higher rating, forward 
flexion of the thoracolumbar spine must be 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine must be demonstrated.  In this case, the Veteran 
underwent a VA examination in February 2009.  Again, in spite 
of the L4-S1 fusion, range of motion testing of the 
thoracolumbar spine revealed forward flexion to 60 degrees 
with pain from 45 to 60 degrees, extension to 15 degrees with 
pain occurring throughout, right and left lateral flexion to 
20 degrees with pain from 10 to 20 degrees, left lateral 
rotation to 20 degrees with pain from 15 to 20 degrees, and 
right lateral rotation to 25 degrees with pain from 20 to 25 
degrees.  There is no evidence showing forward flexion of the 
thoracolumbar spine 30 degrees or less.  Additionally, the 
Veteran demonstrated movement of his back in all planes of 
excursion at the February 2009 VA examination.  Furthermore, 
the VA examiner stated that there was no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  Thus, an 
evaluation in excess of 20 percent as of February 14, 2009, 
is not warranted under Diagnostic Code 5237.  

The Board has also considered the Veteran's service-connected 
back disability in light of Diagnostic Code 5003, for 
degenerative arthritis as of February 14, 2009.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  In this 
case, the Board notes the Veteran is currently assigned a 20 
percent evaluation, and Diagnostic Code 5003 does not 
otherwise assist the Veteran in obtaining a higher 
evaluation.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008) is not for application in this case.  

The Board has also considered whether, due to additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability, the Veteran's disability picture most 
nearly approximates the next-higher evaluation under 
Diagnostic Code 5237.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board again notes the Veteran's continuing 
complaints of intermittent low back pain; however, the 
February 2009 VA examiner opined that there was no additional 
limitation of motion due to painful motion, fatigue, 
weakness, or incoordination.  Further, although the examiner 
indicated that he could not address additional impairment due 
to flare-ups as the Veteran did not experience flare ups 
during the examination, the Board notes that there is no 
evidence suggesting that the Veteran's flare ups, if 
experiences, would limit flexion to 30 degrees or less or 
cause impairment analogous to favorable anklyosis of the 
entire thoracolumbar spine.  Thus, the Board finds that any 
functional impact of pain associated with the Veteran's 
service-connected back disability has already been 
contemplated in the 20 percent disability rating currently 
assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board also finds that a separate rating is not warranted 
for objective neurologic abnormalities associated with the 
Veteran's service-connected back disability.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2008).  
Although the February 2009 VA examiner reported diminished 
sensation to light touch in the left foot and leg below the 
knee, manual muscle testing was 5/5 in the bilateral lower 
extremities and 4/5 with right knee extension.  There is no 
evidence of a neurologic abnormality associated with the 
Veteran's service-connected back disability.  In addition, 
the Board notes that the Veteran complained of stress 
incontinence with her bladder at the February 2009 VA 
examination; however, there is no objective evidence of 
bladder impairment contained within the record.  Thus, the 
Veteran has no associated objective neurologic abnormalities 
and does not warrant a separate rating under the appropriate 
diagnostic code, as directed by Note (1) to the General 
Rating Formula.  

The Veteran is competent to report her symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that her 
disability is worse than the current 20 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
lumbosacral pain syndrome, as of February 14, 2009, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2008), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Given the 
nature of the Veteran's service-connected back disability, 
interference with her employment is to be expected.  At the 
July 2007 hearing, she testified that her previous employment 
was that of a CAD designer, but because she missed "too much 
work" with her back, she is currently unemployed.  It is 
undisputed that the Veteran's back disability has an adverse 
effect on employment.  However, as noted above, the schedular 
rating criteria are designed to take such factors into 
account.  In the Veteran's case, there is no indication that 
her back disability is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Therefore, the Board 
concludes that the RO's action in not referring the case for 
extraschedular consideration was consistent with the 
evidentiary record.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in 
September 2005 regarding the VCAA notice requirements for her 
increased rating claims.  In the letter, the Veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that her disability was worse than the current evaluations 
contemplate.  The letter also informed the Veteran that she 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed her that on her behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  See also the December 2008 VCAA letter.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from June 
1994 to September 2005, and private medical records dated 
June 2002 to March 2007.  The Veteran was also provided with 
a VA examination in connection with her claims, which is 
found to be adequate for rating purposes.  The examiner 
reviewed the Veteran's medical history, recorded pertinent 
examination findings, and provided a conclusion with 
supportive rationale.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to a compensable evaluation for lumbosacral pain 
syndrome, status post spinal fusion at L4-S1, prior to 
February 14, 2009, is denied.  

Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral pain syndrome, status post spinal 
fusion at L4-S1, as of February 14, 2009, is denied.  


REMAND

The Veteran contends that her service-connected right knee 
medial meniscectomy with degenerative joint disease is worse 
than the current evaluation contemplates.

When this matter was initially before the Board in November 
2008, a remand was ordered.  Specifically, it was instructed 
that a VA examination be arranged.  The examiner was asked to 
provide specifically, subjective complaints and objective 
findings in detail, including range of motion of the right 
knee in degrees.  The examiner was also requested to note 
whether the Veteran has any recurrent instability or lateral 
subluxation of the right knee, and if so, describe whether 
such instability or subluxation is slight, moderate, or 
severe in degree.  

Per the Board's November 2008 remand instructions, the 
Veteran was scheduled for a VA examination in February 2009.  
However, a review of the examination report reveals that the 
recorded findings are incomplete.  Although the examiner 
provided the Veteran's range of motion, there was no mention 
of whether the Veteran had any recurrent instability or 
lateral subluxation of the right knee.  

The requested information is needed to equitably evaluate the 
Veteran's claim.  The VA Office of General Counsel has stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In 
this opinion, the VA General Counsel held that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, because the February 2009 VA 
examination was not in accordance with the Board's November 
2008 remand instructions, additional development is required 
in order to achieve compliance with that remand.  
Specifically, the Veteran must be afforded an additional VA 
examination for her service-connected right knee disability.  

Regrettably, this case is again REMANDED for the following 
action:  

1.  Arrange for the Veteran to undergo an 
examination to determine the nature and 
severity of impairment from the Veteran's 
service-connected right knee disability.  
All indicated tests should be completed.  
The examiner's report should set forth 
range of motion studies for the right 
knee and the examiner should identify any 
objective evidence of pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also report whether the Veteran 
has any recurrent instability or lateral 
subluxation of the right knee, and if so, 
should describe whether such instability 
or subluxation is slight, moderate, or 
severe in degree.  The Veteran's claims 
file, to include a copy of this remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


